DETAILED ACTION
Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12th January 2021 has been entered.

Allowability Notice
This is an Allowability Notice addressing applicants response dated 12th January 2021.  Claim(s) 1 was amended; no Claim(s) were cancelled; and no Claim(s) were newly added; therefore, Claim(s) 1-20 are pending and addressed below. Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2017are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being 

Response to Arguments
Applicant’s arguments (Remarks Pg. 10), with respect to the amendments to the application have been fully considered.

Applicant’s arguments (Remarks Pg. 10-14), with respect to the rejections of the Claim(s) under AlA 35 U.S.C. §103(a) have been fully considered and are persuasive in view of the amended Claim; therefore, the rejections have been withdrawn.

Allowable Subject Matter
Independent Claim(s) 1 and 9-10; and Dependent Claim(s) 2-8 and 11-20, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the amended claimed limitations “a) obtaining acoustic signal data arising from acoustic events generated within the volume of three-dimensional space, by way of a plurality of sensors respectively positioned at known locations around and exterior to the three-dimensional space, wherein the acoustic signal data obtained by way of the sensors is tied to a common time reference; c) defining for each identified candidate impulse of the one or more candidate impulses at least a time stamp within the common time reference and a sensor coordinate on the basis of a sensor of the sensors which obtained the acoustic signal identified as the candidate impulse; f) comparing the at least one indication quantity to a predetermined threshold defined for the indication quantity in question, and g) generating an indication that an acoustic event of interest is detected when - the at least one indication quantity meets the 
 
Claim 9 is essentially the same as Claim 1 and refers to a computing unit for detecting an acoustic event of interest in a space comprising a plurality of sub-spaces that performs the method of Claim 1.  Therefore Claim 9 is allowed for the same reasons as applied to Claim 1 above.

Claim 10 is essentially the same as Claim 1 and refers to a non-transitory computer readable medium on which is stored a computer program product, comprising portions of computer program code configured to perform the method of Claim 1.  Therefore Claim 10 is allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is 571-272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization 

/AMIE M NDURE/Examiner, Art Unit 3645         
                                                                                                                                                                                               /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645